Exhibit 10.37


 
ALPHA NATURAL RESOURCES, INC.
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (this "Agreement") is made as of          , 2009,
by and between Alpha Natural Resources, Inc., a Delaware corporation (the
"Company"), and ______________ (the "Indemnitee").
 
RECITALS:
 
A.           It is essential that the Company retain and attract as directors
and officers the most capable persons available.
 
B.           The Indemnitee is (or is being elected as) a director and/or
officer of the Company and in that capacity is (or will be) performing a
valuable service for the Company.
 
C.           The Company's Amended and Restated Bylaws (the "Bylaws") contain a
provision which provides for indemnification of and advancement of expenses to
the directors and officers of the Company for liabilities and expenses they
incur in their capacities as such, and the Bylaws and Section 145 of the General
Corporation Law of the State of Delaware ("DGCL") provide that they are not
exclusive of any other rights to indemnification and advancement of expenses.
 
D.           In recognition of Indemnitee's need for protection against personal
liability in order to enhance Indemnitee's service and continued service to the
Company in an effective manner, the potential difficulty in obtaining
satisfactory Directors and Officers Liability Insurance ("D&O Insurance")
coverage, and Indemnitee's reliance on the Bylaws, and in part to provide
Indemnitee with specific contractual assurance that the protection promised by
the Bylaws will be available to Indemnitee (regardless of, among other things,
any amendment to or revocation of the Bylaws or any change in the composition of
the Company's Board of Directors or acquisition transaction relating to the
Company), the Company desires to provide in this Agreement for the
indemnification of and the advancing of expenses to Indemnitee to the fullest
extent permitted by law and as set forth in this Agreement, and, to the extent
insurance is maintained, for the continued coverage of Indemnitee under the
Company's D&O Insurance policies.
 
E.           The Indemnitee is willing to serve and/or to continue to serve, the
Company, only on the condition that the Company furnish the indemnity provided
for herein.
 
NOW, THEREFORE, in consideration of Indemnitee's service and/or continuing to
serve the Company directly, or, at its request, another enterprise and intending
to be legally bound hereby, the parties hereto agree as follows:
 
1.           Definitions.
 
(a)            A "Change in Control" shall be deemed to occur upon the earliest
to occur after the date of this Agreement of any of the following events: 
 
(i)    any merger, consolidation or business combination in which the
stockholders of Alpha immediately prior to the merger, consolidation or business
combination do not own at least a majority of the outstanding equity interests
of the surviving parent entity;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)    the sale of all or substantially all of the Company’s assets in a single
transaction or a series of related transactions;
 
(iii)    the acquisition of beneficial ownership or control of (including,
without limitation, power to vote) a majority of the outstanding common stock of
the Company by any person or entity (including a "group" as defined by or under
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended);
 
(iv)    the stockholders of the Company approve any plan for the dissolution or
liquidation of the Company; or
 
(v)    a contested election of directors, as a result of which or in connection
with which the persons who were directors of the Company before such election or
their nominees cease to constitute a majority of the Company’s Board.
 
(b)           "Corporate Status" describes the status of a person who is or was
a director, trustee, general partner, managing member, officer, employee, agent
or fiduciary of the Company.
 
(c)           "Disinterested Director" means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.
 
(d)           "Expenses" include all reasonable attorneys' fees, retainers,
court costs, transcript costs, fees and costs of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses also include (i) Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond or other appeal bond or their equivalent, and
(ii) for purposes of Section 12(d), Expenses incurred by Indemnitee in
connection with the interpretation, enforcement or defense of Indemnitee's
rights under this Agreement or under any D&O Insurance policies maintained by
the Company. Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.
 
(e)           "Independent Counsel" means a law firm, or a partner or member of
a law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent (i) the
Company or Indemnitee in any matter material to either such party (other than as
Independent Counsel with respect to matters concerning Indemnitee under this
Agreement or as Independent Counsel with respect to matters concerning other
indemnitees under other indemnification agreements), or (ii) any other party to
the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term "Independent Counsel" shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee's rights under this
Agreement.
 
(f)           "Interested Stockholder" means any person (other than the Company
or any subsidiary of the Company and other than any profit sharing, employee
stock ownership, or other employee benefit plan of the Company or any subsidiary
of the Company or any trustee of or fiduciary with respect to any such plan when
acting in such capacity) who or which:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           is at such time the beneficial owner, directly or indirectly, of
more then fifteen percent (15%) of the voting power of the outstanding common
stock of the Company;
 
(ii)           was at any time within the two-year period immediately prior to
such time the beneficial owner, directly or indirectly, of more than fifteen
percent (15%) of the voting power of the then outstanding common stock of the
Company; or
 
(iii)           is at such time an assignee of or has otherwise succeeded to the
beneficial ownership of any shares of common stock of the Company which were at
any time within the two-year period immediately prior to such time beneficially
owned by any Interested Stockholder, if such assignment or succession has
occurred in the course of a transaction or series of transactions not involving
a public offering within the meaning of the Securities Act of 1933, as amended.
 
(g)           A "Potential Change of Control" shall occur if:
 
(i)           the Company enters into an agreement or arrangement the
consummation of which would result in the occurrence of a Change in Control;
 
(ii)           any Person (including the Company) publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control; or 
 
(iii)           the Board of Directors of the Company adopts a resolution to the
effect that, for purposes of this Agreement, a Potential Change of Control has
occurred.
 
(h)           "Proceeding" means any threatened, pending or completed action,
suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or proceeding, whether brought in
the right of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, including any appeal therefrom and
including without limitation any such Proceeding pending as of the date of this
Agreement, in which Indemnitee was, is or will be involved as a party, a
potential party, a non-party witness or otherwise by reason of (i) the fact that
Indemnitee is or was a director or officer of the Company, (ii) any action taken
by Indemnitee or any action or inaction on Indemnitee's part while acting as a
director or officer of the Company, or (iii) the fact that he or she is or was
serving at the request of the Company as a director, officer or trustee of
another corporation, partnership, joint venture, trust or other enterprise, in
each case whether or not serving in such capacity at the time any liability or
Expense is incurred for which indemnification or advancement of expenses can be
provided under this Agreement.
 
(i)           "Unaffiliated Director" means any member of the Board of Directors
of the Company who is unaffiliated with, and not a representative of, an
Interested Stockholder and who was a member of the Board of Directors prior to
the time that the Interested Stockholder became an Interested Stockholder or
became a member subsequently to fill a vacancy created by an increase in the
size of the Board of Directors and did receive the favorable vote of two-thirds
(2/3) of the Disinterested Directors in connection with being nominated for
election by the stockholders to fill such vacancy or in being elected by the
Board of Directors to fill such vacancy, and any successor of a Disinterested
Director who is unaffiliated with, and not a representative of, the Interested
Stockholder and is recommended or elected to succeed a Disinterested Director by
a majority of the Disinterested Directors then on the Board of Directors.
 
 
 

--------------------------------------------------------------------------------

 
 
Reference to "other enterprises" shall include employee benefit plans and
administrative committees thereof; references to "fines" shall include any
excise taxes assessed on a person with respect to any employee benefit plan;
references to "serving at the request of the Company" shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, such director, officer, employee or agent with
respect to an employee benefit plan, its participants or beneficiaries; a person
who acted in good faith and in a manner he or she reasonably believed to be in
the best interests of the participants and beneficiaries of an employee benefit
plan shall be deemed to have acted in a manner "not opposed to the best
interests of the Company" as referred to in this Agreement; references to "to
the fullest extent permitted by applicable law" shall include, but not be
limited to: (i) the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL and (ii)
the fullest extent authorized or permitted by any amendments to or replacements
of the DGCL adopted after the date of this Agreement that increase the extent to
which a corporation may indemnify its officers and directors.
 


2.           Indemnity in Third-Party Proceedings.   The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 2 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company to procure a judgment
in its favor. Pursuant to this Section 2, Indemnitee shall be indemnified to the
fullest extent permitted by applicable law against all Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on Indemnitee's behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that his or her conduct was unlawful.
 
3.           Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 3 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 3, Indemnitee shall be
indemnified to the fullest extent permitted by applicable law against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee's
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner he or she reasonably believed
to be in or not opposed to the best interests of the Company. No indemnification
for Expenses shall be made under this Section 3 in respect of any claim, issue
or matter as to which Indemnitee shall have been adjudged by a court of
competent jurisdiction to be liable to the Company, unless and only to the
extent that the Delaware Court of Chancery or any court in which the Proceeding
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification for such expenses as the Delaware
Court of Chancery or such other court shall deem proper.
 
4.           Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. To the extent that Indemnitee is a party to or a participant in and
is successful (on the merits or otherwise) in defense of any Proceeding or any
claim, issue or matter therein, the Company shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee's
behalf in connection therewith. To the extent permitted by applicable law, if
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, in defense of one or more but less than all claims, issues
or matters in such Proceeding, the Company shall indemnify Indemnitee to the
fullest extent permitted by applicable law against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee's behalf in connection with
each successfully resolved claim, issue or matter. For purposes of this Section,
the termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee, by reason of
his or her Corporate Status, is to be a witness or to be interviewed in any
threatened, pending or completed action, suit, arbitration, mediation, alternate
dispute resolution mechanism, investigation, inquiry, administrative hearing or
proceeding to which Indemnitee is not a party, Indemnitee shall be indemnified
to the fullest extent permitted by applicable law against all Expenses actually
and reasonably incurred by Indemnitee or on Indemnitee's behalf in connection
therewith.
 
6.           Additional Indemnification.    In the event that applicable law
permits indemnification in addition to the indemnification provided in Sections
2, 3 and 4, the Company shall indemnify Indemnitee to the fullest extent
permitted by applicable law if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding (including a Proceeding by or in the
right of the Company to procure a judgment in its favor) against all Expenses,
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Indemnitee or on his or her behalf in connection with the Proceeding or any
claim, issue or matter therein.  To the extent that a change in Delaware law,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company's
Amended and Restated Certificate of Incorporation ("Certificate of
Incorporation") and Bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change, subject to the restrictions expressly set forth herein
or therein.  If the Indemnitee is entitled under any provision of this Agreement
to indemnification by the Company for some or a portion of Expenses, but not,
however, for the total amount thereof, the Company shall nevertheless indemnify
the Indemnitee for the portion of such Expenses to which the Indemnitee is
entitled.
 
7.           Contribution.  To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee, then in respect of any actual or threatened proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such
proceeding) the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee, whether for Expenses, judgments, fines or
amounts paid or to be paid in settlement, in connection with any claim relating
to an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and transaction(s) giving rise to such
Proceeding; and (ii) the relative fault of Indemnitee and the Company (and its
other directors, officers, employees and agents) in connection with such
event(s) and transaction(s).
 
8.           Notification and Defense of Claim.
 
(a)           Indemnitee shall notify the Company in writing of any matter with
respect to which Indemnitee intends to seek indemnification or advancement of
Expenses as soon as reasonably practicable following the receipt by Indemnitee
of written notice thereof. The written notification to the Company shall include
a description of the nature of the Proceeding and the facts underlying the
Proceeding. The failure by Indemnitee to notify the Company will not relieve the
Company from any liability which it may have to Indemnitee hereunder or
otherwise than under this Agreement, and any delay in so notifying the Company
shall not constitute a waiver by Indemnitee of any rights.  With respect to any
Proceeding as to which the Indemnitee has so notified the Company:  
 
(i)           The Company will be entitled to participate therein at its own
expense; and
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           Except as otherwise provided below, the Company may assume the
defense thereof, with counsel reasonably satisfactory to the Indemnitee. After
the Company notifies the Indemnitee of its election to so assume the defense,
the Company will not be liable to the Indemnitee under this Agreement for any
legal Expenses subsequently incurred by the Indemnitee in connection with the
defense, other than legal Expenses relating to the reasonable costs of
investigation, including an investigation in connection with determining whether
there exists a conflict of interest of the type described in clause (ii) of this
paragraph, or as otherwise provided in this paragraph. The Indemnitee shall have
the right to employ his or her counsel in such action, suit or proceeding but
the fees and expenses of such counsel incurred after the Company notifies the
Indemnitee of its assumption of the defense shall be at the expense of the
Indemnitee unless (i) the Company authorizes the Indemnitee's employment of
counsel, provided, that following a Change in Control, the Indemnitee shall be
entitled to employ his or her own counsel at the Company's expense after giving
not less than 30 days' notice to the Company unless the Company has
Disinterested Directors and a majority of the Disinterested Directors determine
that the Indemnitee's interests are adequately represented by the counsel
employed by the Company; (ii) the Indemnitee shall have reasonably concluded
that there may be a conflict of interest between the Company and the Indemnitee
in the conduct of the defense or (iii) the Company shall not have employed
counsel to assume the defense of such action, in each of which cases the fees
and expenses of counsel shall be at the expense of the Company.  The Company
shall not be entitled to assume the defense of any action, suit or proceeding
brought by or on behalf of the Company or as to which the Indemnitee shall have
made the conclusion described in clause (ii) of this paragraph. 
 
(b)           The Company shall not be obligated to indemnify the Indemnitee
under this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent. The Company shall not settle any action or
claim in any manner which would impose any penalty or limitation on the
Indemnitee without the Indemnitee's written consent. Neither the Company nor the
Indemnitee shall unreasonably withhold their consent to any proposed settlement.
 
9.           Procedure for Indemnification.
 
(a)           To obtain indemnification, Indemnitee shall submit to the Company
a written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and as is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of such Proceeding. The Company
shall, as soon as reasonably practicable after receipt of such a request for
indemnification, advise the Board of Directors that Indemnitee has requested
indemnification.
 
(b)           Upon written request by Indemnitee for indemnification pursuant to
Section 9(a), a determination, if required by applicable law, with respect to
Indemnitee's entitlement thereto shall be made in the specific case (i) if a
Change in Control shall have occurred, by Independent Counsel in a written
opinion to the Company's Board of Directors, a copy of which shall be delivered
to Indemnitee or (ii) if a Change in Control shall not have occurred, (A) by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Company's Board of Directors, (B) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum of the Company's Board of Directors, (C) if there are no such
Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Company's Board of Directors, a
copy of which shall be delivered to Indemnitee or (D) if so directed by the
Company's Board of Directors, by the stockholders of the Company.  If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within sixty (60) days after such determination. Indemnitee shall
cooperate with the person, persons or entity making such determination with
respect to Indemnitee's entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys' fees and
disbursements) reasonably incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Company, to the extent permitted by applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 9(b), the Independent
Counsel shall be selected as provided in this Section 9(c). If a Change in
Control shall not have occurred, the Independent Counsel shall be selected by
the Company's Board of Directors, and the Company shall give written notice to
Indemnitee advising him or her of the identity of the Independent Counsel so
selected. If a Change in Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Company's Board of Directors, in which event the
preceding sentence shall apply), and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected. In
either event, Indemnitee or the Company, as the case may be, may, within ten
(10) days after such written notice of selection shall have been given, deliver
to the Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of "Independent Counsel" as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within twenty (20) days after the
later of (i) submission by Indemnitee of a written request for indemnification
pursuant to Section 9(a) hereof and (ii) the final disposition of the
Proceeding, the parties have not agreed upon an Independent Counsel, either the
Company or Indemnitee may petition a court of competent jurisdiction for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other's selection of Independent Counsel and for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 9(b) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 12(a) of this Agreement,
the Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing),
 
(d)           The Company agrees to pay the reasonable fees and expenses of any
Independent Counsel and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.
 
10.           Advancement of Expenses; Procedure for Advances. The Company shall
advance, to the extent not prohibited by law, the Expenses incurred by
Indemnitee in connection with any Proceeding.  Advances shall be unsecured and
interest free and made without regard to Indemnitee's ability to repay such
advances. Indemnitee hereby undertakes to repay any advance to the extent that
it is ultimately determined that Indemnitee is not entitled to be indemnified by
the Company.   To obtain advances of Expenses, Indemnitee shall submit from time
to time to the Company a written request requesting such advances and shall
provide copies of invoices received by Indemnitee in connection with such
Expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditure made that Indemnitee's
lawyers believe would likely cause Indemnitee to waive any privilege accorded by
applicable law may be redacted from the copy of the invoice submitted to the
Company (in which case, Indemnitee shall also submit a letter addressed to the
Company from such lawyers to the effect that they believe submission of the
redacted information would likely cause Indemnitee to waive a privilege accorded
by applicable law).  Upon receipt of a such a request for an advance of Expenses
along with copies of the related invoices (and, if applicable, a letter from
Indemnitee's lawyers with respect to redactions on the legal invoice(s)),
Company shall advance the Expenses to Indemnitee as soon as reasonably
practicable, but in any event no later than twenty (20) days, after such receipt
by the Company.  This Section 10 shall not apply to any claim made by Indemnitee
for which indemnity is excluded pursuant to Section 16 of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
11.           Maintenance of Insurance; Funding.
 
(a)           The Company represents that a summary of the terms of the D&O
Insurance in effect as of the date of this Agreement is attached hereto as
Exhibit A (the "Insurance Policies").  Subject only to the provisions of
Section 11(b) hereof, the Company agrees that, so long as Indemnitee shall
continue to serve as an officer or director of the Company (or shall continue at
the request of the Company to serve as a director, officer, employee, trustee or
representative of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to an employee benefit plan)
and thereafter so long as Indemnitee shall be subject to any possible claim or
threatened, pending or completed action, suit or proceeding, whether civil,
criminal or investigative, by reason of the fact that Indemnitee was a director
or officer of the Company (or served in any of said other capacities), the
Company shall purchase and maintain in effect for the benefit of Indemnitee one
or more valid, binding and enforceable policy or policies of D&O Insurance
providing coverage at least comparable to that provided pursuant to the
Insurance Policies.
 
(b)           The Company shall not be required to maintain said policy or
policies of D&O Insurance in effect if, in the reasonable, good faith business
judgment of the then Board of Directors of the Company (i) the premium cost for
such insurance is substantially disproportionate to the amount of coverage,
(ii) the coverage provided by such insurance is so limited by exclusions that
there is insufficient benefit from such insurance or (iii) said insurance is not
otherwise reasonably available; provided, however, that in the event the then
Board of Directors makes such a judgment, the Company shall purchase and
maintain in force a policy or policies of D&O Insurance in the amount and with
such coverage as the then Board of Directors determines to be reasonably
available.  Notwithstanding the general provisions of this Section 11(b),
following a Change in Control, any decision not to maintain any policy or
policies of D&O Insurance or to reduce the amount or coverage under any such
policy or policies shall be effective only if there are Disinterested Directors
(as defined in Section 1(c) hereof) and shall require the concurrence of a
majority of the Disinterested Directors.
 
(c)           If and to the extent the Company, acting under Section 11(b), does
not purchase and maintain in effect the policy or policies of D&O Insurance
described in Section 11(a), the Company shall indemnify and hold harmless the
Indemnitee to the full extent of the coverage which would otherwise have been
provided by such policies.  The rights of the Indemnitee hereunder shall be in
addition to all other rights of Indemnitee under the remaining provisions of
this Agreement.
 
(d)           In the event of a Potential Change of Control and if and to the
extent the Company is not required to maintain in effect the policy or policies
of D&O Insurance described in Section 11(a) pursuant to the provisions of
Section 11(b), the Company shall, upon written request of Indemnitee, create a
"Trust" for the benefit of Indemnitee, and from time to time, upon written
request by Indemnitee, shall fund such Trust in an amount sufficient to pay any
and all Expenses and any and all liability and loss, including judgments, fines,
ERISA excise taxes or penalties and amounts paid or to be paid in settlement
actually and reasonably incurred by him or on his behalf for which the
Indemnitee is entitled to indemnification or with respect to which
indemnification is claimed, reasonably anticipated or proposed to be paid in
accordance with the terms of this Agreement or otherwise; provided that in no
event shall more than $100,000 be required to be deposited in any Trust created
hereunder in excess of the amounts deposited in respect of reasonably
anticipated Expenses.  The amounts to be deposited in the Trust pursuant to the
foregoing funding obligation shall be determined by a majority of the
Unaffiliated Directors whose determination shall be final and conclusive.  At
all times the Trust shall remain as an asset of the Company and subject to the
claims of the Company's creditors.
 
 
 

--------------------------------------------------------------------------------

 
 
The terms of the Trust shall provide that upon a Change in Control (i) the Trust
shall not be revoked or the principal thereof invaded, without the written
consent of the Indemnitee except as set forth in the preceding paragraph,
(ii) the procedures set forth in Section 10 regarding advancement of expenses
with respect to the Company shall apply to the Trust, (iii) the Trust shall
continue to be funded by the Company in accordance with the funding obligation
set forth above (and in the event that there are no Unaffiliated Directors, the
decision regarding the amount to fund shall be made by Independent Counsel
selected as provided in Section 9(c)), (iv) the Trustee shall promptly pay to
the Indemnitee all amounts for which the Indemnitee shall be entitled to
indemnification pursuant to this Agreement or otherwise, and (v) all unexpended
funds in such Trust shall revert to the Company upon a final determination by a
majority of the Unaffiliated Directors or by Independent Counsel or a court of
competent jurisdiction, as the case may be, that the Indemnitee has been fully
indemnified under the terms of this Agreement.  The Trustee shall be a bank or
trust company or other individual or entity chosen by the Indemnitee and
reasonably acceptable and approved of by the Company.


12.           Remedies of Indemnitee.
 
(a)           Subject to Section 12(d), in the event that (i) a determination is
made pursuant to Section 9 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 10 or 12(d) of this Agreement, (iii) no determination
of entitlement to indemnification shall have been made pursuant to Section 9 of
this Agreement within ninety (90) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification pursuant to this
Agreement is not made (A) within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification or (B) with respect to
indemnification pursuant to Sections 4, 5 or 12(d) of this Agreement, within
thirty (30) days after receipt by the Company of a written request therefor, or
(v) the Company or any other person or entity takes or threatens to take any
action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, Indemnitee shall be entitled to an adjudication by the Delaware Court
of Chancery of Indemnitee's right to such indemnification or advancement of
Expenses. Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. The Company shall not
oppose Indemnitee's right to seek any such adjudication or award in arbitration
in accordance with this Agreement.
 
(b)           The failure of the Company, its Board of Directors, any committee
or subgroup of the Board of Directors, Independent Counsel or stockholders to
have made a determination that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct shall not be a
defense to the action or create a presumption that Indemnitee has or has not met
the applicable standard of conduct. In the event that a determination shall have
been made pursuant to Section 9 of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration commenced
pursuant to this Section 12 shall be conducted in all respects as a de novo
trial, or arbitration, on the merits and Indemnitee shall not be prejudiced by
reason of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 12, the Company shall, to the fullest extent
not prohibited by law, have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           To the fullest extent not prohibited by law, the Company shall be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 12 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement. If a determination shall have been made pursuant
to Section 9 of this Agreement that Indemnitee is entitled to indemnification,
the Company shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 12, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee's statements not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.
 
(d)           The Company shall indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall (as soon as reasonably
practicable, but in any event no later than sixty (60) days, after receipt by
the Company of a written request therefor) advance such Expenses to Indemnitee,
that are incurred by Indemnitee in connection with any action for
indemnification or advancement of Expenses from the Company under this Agreement
or under any directors' and officers' liability insurance policies maintained by
the Company, to the extent Indemnitee is successful in such action and to the
extent not prohibited by law.
 
(e)           Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification shall be required to be made
prior to the final disposition of the Proceeding.
 
13.           Presumptions and Effect of Certain Proceedings.
 
(a)           In making a determination with respect to entitlement to
indemnification hereunder, the person, persons or entity making such
determination shall, to the fullest extent not prohibited by law, presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 9 of this
Agreement, and the Company shall, to the fullest extent not prohibited by law,
have the burden of proof to overcome that presumption in connection with the
making by such person, persons or entity of any determination contrary to that
presumption.
 
(b)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.
 
(c)           For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith to the extent Indemnitee relied in good
faith on (i) the records or books of account of the Company, including financial
statements, (ii) information supplied to Indemnitee by the officers of the
Company in the course of their duties, (iii) the advice of legal counsel for the
Company or its Board of Directors or counsel selected by any committee of the
Board of Directors or (iv) information or records given or reports made to the
Company by an independent certified public accountant, an appraiser, investment
banker or other expert selected with reasonable care by the Company or its Board
of Directors or any committee of the Board of Directors. The provisions of this
Section 13(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Neither the knowledge, actions nor failure to act of any other
director, officer, agent or employee of the Company shall be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.
 
14.           Subrogation; No Duplication of Payments.  In the event that the
Company pays any Expenses under this Agreement, the Company shall be subrogated
to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.   The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder (or for which advancement
is provided hereunder) if and to the extent that Indemnitee has otherwise
actually received payment from a third party for such amounts under any
insurance policy, contract, agreement or otherwise; provided, however, that if
the Indemnitee repays any of these payments to such third party (whether due to
a reservation of rights or otherwise),  the Company shall again be obligated to
Indemnitee under this Agreement with respect to such payments.
 
15.           Services to Company.  Indemnitee agrees to serve as a director or
officer of the Company for so long as Indemnitee is duly elected or appointed or
until Indemnitee tenders his or her resignation. This Agreement shall not be
deemed an employment contract between the Company (or any of its subsidiaries)
and Indemnitee. Indemnitee specifically acknowledges that any employment with
the Company (or any of its subsidiaries) is at will, and Indemnitee may be
discharged at any time for any reason, with or without cause, with or without
notice, except as may be otherwise expressly provided in any executed, written
employment contract between Indemnitee and the Company (or any of its
subsidiaries), any existing formal severance policies adopted by the Company's
Board of Directors or, with respect to service as a director or officer of the
Company, the Company's Certificate of Incorporation or Bylaws or the DGCL.
 
16.           Exclusions.  Notwithstanding the foregoing, the Company shall not
be liable under this Agreement to pay any Expenses in connection with any
Proceeding:
 
(a)           for any reimbursement of the Company by Indemnitee of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Securities Exchange Act of 1934, as amended (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act"), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act),
if Indemnitee is held liable therefor (including pursuant to any settlement
arrangements);
 
(b)           for a disgorgement of profits made from the purchase and sale by
the Indemnitee of securities pursuant to Section 16(b) of the Securities
Exchange Act of 1934 and amendments thereto or similar provisions of any state
statutory law or common law;
 
(c)           initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, agents or other indemnitees, unless (i) the Company's Board
of Directors authorized the Proceeding (or the relevant part of the Proceeding)
prior to its initiation, (ii) otherwise authorized in Section 12(d) or
(iii) otherwise required by applicable law; or
 
(d)           if prohibited by applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
17.           Amendments.  The entitlement to payment hereunder of an Indemnitee
shall not be affected or diminished by any amendment, termination or repeal of
the General Corporation Law of the State of Delaware or the Bylaws of the
Company with respect to any Proceeding arising out of or relating to any
actions, transactions or facts occurring prior to the final adoption of any such
amendment, termination or repeal.  This Agreement may not be modified or altered
except by a formal writing signed by both parties that specifically refers to
this Agreement.
 
18.           Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one instrument.
 
19.           Indemnification Hereunder Not Exclusive.  Nothing herein shall be
deemed to diminish or otherwise restrict the Indemnitee's right to
indemnification under any provision of the Certificate of Incorporation or the
Bylaws of the Company and amendments thereto or under law.  Except as expressly
set forth herein, no right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.  It is the
intention of the parties in entering into this Agreement that the insurers under
any D&O Insurance policy shall be obligated ultimately to pay any claims by
Indemnitee which are covered by such policy and not to give such insurers any
rights against the Company under or with respect to this Agreement, including,
without limitation, any right to be subrogated to any of Indemnitee's rights
hereunder, unless otherwise expressly agreed to by the Company in writing, and
the obligation of such insurers to the Company or Indemnitee shall not be deemed
reduced or impaired in any respect by virtue of the provisions of this
Agreement.
 
20.           Governing Law.  This Agreement shall be governed by and construed
in accordance with Delaware law.
 
21.           Saving Clause.  Wherever there is conflict between any provision
of this Agreement and any applicable present or future statute, law or
regulation contrary to which the Company and the Indemnitee have no legal right
to contract, the latter shall prevail but (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby but in
such event the affected provisions of this Agreement shall be curtailed and
restricted only to the extent necessary to bring them within applicable legal
requirements.
 
 
 

--------------------------------------------------------------------------------

 
 
22.           Coverage; Continuation of Indemnity.  The provisions of this
Agreement shall apply with respect to the Indemnitee's service as a Director or
officer of the Company prior to the date of this Agreement (if any) and with
respect to all periods of such service after the date of this Agreement, even
though the Indemnitee may have ceased to be a Director or officer of the Company
and shall inure to the benefit of the heirs, executors and administrators of
Indemnitee.  To the extent Indemnitee served as an officer or director of Alpha
Natural Resources, Inc., a predecessor of the Company, the provisions of this
Agreement shall also apply with respect to the time period that Indemnitee
served as an officer or director of Alpha Natural Resources, Inc.  All
agreements and obligations of the Company contained in this Agreement shall
continue during the period the Indemnitee is a director or officer of the
Company (or is or was serving at the request of the Company as a director,
trustee, general partner, managing member, officer, employee, agent or fiduciary
of another corporation, partnership, joint venture, trust, limited liability
company or other enterprise and shall continue thereafter so long as the
Indemnitee shall be subject to any possible claim or threatened, pending or
completed action, suit or proceeding, whether civil, criminal or investigative,
by reason of the fact that the Indemnitee was a director or officer of the
Company or serving in any other capacity referred to herein.
 
23.           Successors.  This Agreement shall be binding upon the Company and
its successors and assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company, and shall inure to the benefit of Indemnitee
and Indemnitee's heirs, executors and administrators. The Company shall require
and cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
 
24.           Miscellaneous.
 
(a)           No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing signed by both of the parties
hereto; provided, however, that the Company may amend this Agreement from time
to time without Indemnitee's consent to the extent deemed necessary or
appropriate, in its sole discretion, to effect compliance with Section 409A of
the Internal Revenue Code, including regulations and interpretations thereunder,
which amendments may result in a reduction of benefits provided hereunder and/or
other unfavorable changes to Indemnitee.
 
(b)           This Agreement is intended to provide for the indemnification of,
and/or purchase of insurance policies providing for payments of, expenses and
damages incurred with respect to bona fide claims against the Indemnitee, as a
service provider, or the Company, as the service recipient, in accordance with
Treas. Reg. Section 1.409A-1(b)(10), pursuant to which the Agreement shall not
provide for the deferral of compensation.  The Agreement shall be construed
consistently, and limited in accordance with, the provisions of such regulation.
 
[remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.
 
ALPHA NATURAL RESOURCES, INC.




By:           _______________________
Name:           [Kevin S. Crutchfield]
Title:           [Chief Executive Officer]






INDEMNITEE




__________________________
Name: